Citation Nr: 0007626	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement for non-VA medical care administered from 
February 7, 1996, through February 16, 1996, at St. Joseph 
Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  

In a January 2000 decision, the Board of Veterans' Appeals 
(Board) remanded this matter to the Albuquerque, New Mexico 
Regional Office (RO) for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment for a myocardial infarction at St. 
Joseph Hospital on February 7, 1996, and was hospitalized at 
that facility from February 7, 1996 through February 16, 
1996.  

2.  At the time of the February 1996 treatment, service 
connection was in effect for anxiety neurosis, limitation of 
flexion of the right knee, malaria, anklostomiasis, and 
hepatitis, with a combined evaluation of 50 percent.

3.  The treatment received was not for an adjudicated 
service-connected disability or a nonservice-connected 
disability associated with or held to be aggravating an 
adjudicated service-connected disability; nor was the veteran 
totally and permanently disabled due to a service-connected 
disability.  



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized non-VA medical care rendered at St. Joseph 
Hospital from February 7, 1996 through February 16, 1996, 
have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, the Board is satisfied that all relevant 
facts have been properly developed.  There is no indication 
that there are additional records that have not been obtained 
which would be supportive of the veteran's claim.  Thus, no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization for medical 
treatment at a private facility in February 1996 was 
obtained.  Therefore, the matter for inquiry is whether the 
veteran is eligible for payment or reimbursement for medical 
services which were not previously authorized.

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, re-designated 
in May 1996).  Failure to satisfy any one of the three 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  Hayes v. 
Brown, 6 Vet. App. 66, 69 (1993).

Initially, the Board notes that service connection for an 
anxiety disorder has been in effect since August 1945, 
evaluated as 50 percent disabling since January 1980.  
Service connection is also in effect for internal derangement 
of the right knee, evaluated as noncompensable from April 
1946 to June 1996 and as 10 percent disabling from June 1996; 
hepatitis, evaluated as noncompensable from April 1946; 
anklostomiasis, evaluated as noncompensable from April 1946; 
and malaria, evaluated as noncompensable from May 1947.   

The evidence of record reflects the veteran was admitted to 
St. Joseph Hospital on February 7, 1996 for acute pain in his 
right arm and jaw.  Ventricular tachycardia was noted and the 
veteran underwent 4-vessel coronary artery bypass grafting.  
The veteran was subsequently discharged home on February 16, 
1996.  The record further reflects that upon VA systemic 
condition examination dated in October 1996, a relevant 
diagnosis of arteriosclerotic heart disease, status post 
cardiac arrest and postoperative coronary artery bypass 
grafting surgery times four with residual fatigue and 
shortness of breath, moderately compromised, was noted.  An 
October 1996 VA mental examination reflects relevant 
diagnoses of a dysthymic disorder and a past history of an 
anxiety disorder, currently inactive.  Additional VA 
treatment records reflect continued treatment and medical 
care of the veteran's disabilities.  

Based on the foregoing, the private medical treatment 
rendered was clearly not for an adjudicated service-connected 
disability, nor was the veteran permanently and totally 
disabled due to a service-connected disability.  
Additionally, the record is silent for competent medical 
evidence that the veteran's myocardial infarction was 
associated with, aggravating, or caused by any of his 
service-connected disabilities.  Accordingly, the Board 
concludes that the treatment received by the veteran at St. 
Joseph Hospital from February 7, 1996 through February 16, 
1996, was not for an adjudicated service-connected disability 
or a nonservice-connected disability associated with and held 
to be aggravating an adjudicated service-connected 
disability; nor was the veteran totally and permanently 
disabled due to service-connected disability.  Thus, the 
first criteria for reimbursement or payment for medical 
expenses incurred without prior authorization from VA is not 
met.  Inasmuch as the failure to satisfy any one of the three 
criteria set forth above precludes VA from paying medical 
expenses incurred without prior authorization from VA, the 
veteran's appeal must be denied.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.



ORDER

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement for non-VA medical care administered from 
February 7, 1996, through February 16, 1996, at St. Joseph 
Hospital is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

